Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (U.S. Pat. No. 6,172,151) in view of Harris (U.S. PG Pub. No. 2006/0293196) and Hyatt (U.S. PG Pub. No. 2007/0177454).
In column 3 lines 19-23 Johnston discloses a stable, nonagglomerating non-aqueous suspension suitable for improving flow of hydrocarbons in conduits. In column 3 lines 24-40 Johnston discloses that the suspensions are prepared by dispersing polyalphaolefin particles coated with a partitioning agent, meeting the limitations of the drag reducing agent of claim 1, in a substantially nonaqueous suspending medium which can be an alcohol, meeting the limitations of the dispersing fluid of claim 1. In column 3 lines 61-66 Johnston discloses that the suspension can also include some water, also as recited for the dispersing fluid of claim 1, noting that claim 1 does not place a lower bound on the water content. In column 5 lines 34-35 and 55-56 Johnston 
i) Johnston does not disclose the particle size of the polyolefins. 
ii) Johnston discloses in column 7 lines 41-44 that the drag reducing agent suspensions can be shipped in a container. Johnston does not specifically disclose that the container is sealed, and does not specifically disclose that the container can be a temporary container made of the claimed materials. 
With respect to i), Harris discloses in paragraph 10 a polymeric drag reducing agent composition having a first drag reducing agent having a first particle size distribution, and a second drag reducing agent having a second particle size distribution. In paragraphs 39-40 Harris discloses that polyalphaolefins, as disclosed by Johnston, are preferred drag reducing agents. In paragraphs 53-54 and Figure 1, Harris discloses that a composition comprising a mixture of drag reducing agents having particle size distributions of 100 to 150 microns and 250 to 300 microns, meeting the 
It would have been obvious to one of ordinary skill in the art to include the drag reducing agent mixture of Harris as the drag reducing polymer in the composition of Johnston, in order to obtain the improved results disclosed by Harris. 
With respect to ii), in paragraph 11 Hyatt discloses a storage and pumping unit for polymeric slurries, and in paragraph 4 Hyatt specifically discloses that the apparatus is for drag reducing agent slurry injection into a pipeline. In paragraphs 87-88 and Figures 1 and 4, Hyatt discloses that the apparatus comprises a storage vessel for the polymeric slurry, and that the storage vessel can be made from polyethylene, as recited in claim 1. A polyethylene container meets is considered capable of meeting the intended use as a temporary container as recited in claim 1, since it meets the compositional limitations of the claimed container. 
It would have been obvious to one of ordinary skill in the art to form the container of Johnston from polyethylene, since Hyatt discloses that a polyethylene storage vessel is suitable for the storage of polymeric drag reducing slurries. It would have been obvious to one of ordinary skill in the art to seal the container of Johnson and Hyatt during shipping, in order to avoid loss of the suspension from the container.


Allowable Subject Matter
Claims 6-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Johnston, Harris, and Hyatt references discussed in paragraph 7 above do not disclose the specific temporary containers of 6-12 and the methods of dissolving or removing the temporary container of claims 19-20. Harris (U.S. Pat. No. 6,649,670, “Harris ‘670”) and Zou (U.S. PG Pub. No. 2019/0382511) both disclose polymerizing olefins in a temporary container as part of a process of preparing polymeric drag reducing agents, and Zou discloses temporary containers having the features recites in claims 6-12, but both Harris ‘670 and Zou disclose removing the container before or while the polymeric drag reducing agents are ground and dispersed in a dispersing fluid. Harris ‘670 and Zou do not disclose sealing fully formulated drag reducing compositions in the temporary containers, and one of ordinary skill in the art therefore would have had no motivation to use the temporary containers of Harris ‘670 and Zou as the container of Johnston. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771